Smith, Justice, delivered the opinion of the Court: The grounds of error assigned in this case are not sustainable. The objection that the cause is not rightly entitled by the endorsement on the deposition, is not valid. It is substantially set forth, and sufficiently to indicate in what cause the proceedings were had. We do not perceive any objection to the question propounded in the interrogatories, and to which exception is taken as being a leading question. On the exception to reading the laws of Missouri, we are at a loss to perceive what error there was in admitting those laws to show that by those laws, (the contract being there made,.) like'under our own, the debtor was chargeable with the payment of interest on the sum expressed in the note, after the day of payment had elapsed. It did not change the rate of interest for which the debtor was liable, those laws, like ours, establishing the rate at six per centum per annum. If the laws had not been adduced, still the plaintiffs were entitled to the same rate, and consequently their introduction produced no wrong, if we suppose the Circuit Court awarded interest under those laws, and not our own. It is impossible to learn, from the decision, under which act the Court decided ; and the mere reading of the law of Missouri, would be no ground of error. Had the Court awarded a much larger sum for interest, and had the statute of Missouri been referred to, to justify the sum allowed, it might then, perhaps, have been important to enquire whether a party could recover a greater amount of interest than that allowed by the laws of our State, without averring that by the laws of the State where the contract was made, he was entitled thereto. We are of opinion that the judgment should be affirmed with costs. Judgment affirmed,.